         Case 2:20-cv-00190-cr-jmc Document 3 Filed 11/17/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                                   FOR THE
                             DISTRICT OF VERMONT


Gregory Fitzgerald,

              Petitioner,

              v.                                Civil Action No. 2:20–cv–190-cr-jmc

James Baker,

              Respondent.


                                        ORDER
                                        (Doc. 1)

        Petitioner Gregory Fitzgerald seeks to file a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254 and the rules governing proceedings thereunder.

        The Clerk of this Court is respectfully directed to cause to be served a copy of

the petition herein and this Order upon Respondent and the Office of the Attorney

General for the State of Vermont. Respondent shall within 60 days after the date of

this Order file an answer as required by Rule 5, 28 U.S.C. § 2254 and show cause—

if any there be—why the writ should not issue as prayed for. Any reply to

Respondent’s answer shall be filed within 30 days after service of the answer upon

Petitioner.

        Dated at Burlington, in the District of Vermont, this 17th day of November
2020.

                                                /s/ John M. Conroy            .
                                                John M. Conroy
                                                United States Magistrate Judge
